Title: From Thomas Jefferson to Francis Eppes, 29 August 1789
From: Jefferson, Thomas
To: Eppes, Francis



My dear Sir
Paris Aug. 29. 1789.

The delay of receiving the leave of absence I had asked from our government, has prevented my visit to Virginia as early in the year as I had intended. I have just now received that and am making up my baggage. I expect to leave this place in about a fortnight and to sail about the last of September or first of October. Consequently I may arrive in Virginia in the course of the month of November, and have the pleasure of seeing yourself and Mrs. Eppes at Eppington a few days. I suppose I may be able to pass two months in Virginia. The only object of this letter is to apprize you of my departure and I will send a duplicate and triplicate of it by different ways in hopes some one may reach you before arrival. My daughters are well, anticipate with great fondness the moment of their rejoining Mrs. Eppes, yourself and their cousins. Be so good as to remember me most affectionately to Mrs. Eppes, to kiss all the children for us, the known and unknown and to be assured of the sentiments of sincere esteem and attachment with which I am dear Sir Your affectionate friend & servt.,

Th: Jefferson

